DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       This action is in response to a supplemental amendment filed on 01/26/2022.
3.       Claims 1, 8, 11, 19-20 and 22-24 are pending.  Applicant has amended claims 1, 8, 11, 19, 22-24 and canceled claims 2-7, 9-10, 12-18, 21 and 25-26.
                                                      

Reasons for Allowance

4. 	The present claims are allowable over the closest prior art taught by Cao (US PGPUB No.: 2015/0086871), Kyung et al (KR20090129579), Straten (US Patent No.: 5,372,726) and Ewert (US Patent No.: 8,507,376).

Cao discloses a composition of a solution for a production of silicon nanowires, said solution of claim 1 comprising: 
Water (see examples 1-3, paragraphs 00176, 0180, 0182),  
potassium hydroxide (KOH, i.e. NaOH, alkaline solution which reads on KOH, see examples 1-3, paragraphs 0023, 0032), 
at least one catalyst comprising at least one metallic compound (i.e., copper, paragraphs 0016, 0019, 0023-0024), 
Ethylenediaminetetraacetic Acid (EDTA), which act as a chelating agent (paragraph 0023).  
Cao further teaches plating solution can include one or more additives such as stabilizer, surfactant and/or accelerator (see paragraph 0135). 

However, Cao does not disclose or suggest a composition of a 100 cc solution comprising: distilled water, 1 to 3 grams of potassium hydroxide (KOH), 0.35 to 0.55 grams of Ethylenediaminetetraacetic Acid (EDTA) which act as a first chelating agent, 20 to 50 cc of Sodium methyl siliconate (CH5NaO3Si), 0.35 to 0.6 grams of sodium diethyldithiocarbamate (C5H10NS2Na) which acts as a second chelating agent, and 0.15 to 0.25 grams Dimethylacrylic acid, which acts as a buffer to regulate an amount of silicon nanowires or silicon nano-plates formed and to prevent agglomeration.

Kyung discloses a method for producing silicon nanowires comprising:
at least one catalyst comprising at least one metallic compound, 1 to 10% by mass of sodium methyl siliconate (i.e., as water-soluble silicon precursor, see page 1 and page 2).  

However, Kyung does not disclose or suggest a composition of a 100 cc solution, said 100 cc solution comprising: 20 to 50 cc of Sodium methyl siliconate (CH5NaO3Si), distilled water, 1 to 3 grams of potassium hydroxide (KOH), 0.35 to 0.55 grams of Ethylenediaminetetraacetic Acid (EDTA) which act as a first chelating agent, 0.35 to 0.6 grams of sodium diethyldithiocarbamate (C5H10NS2Na) which acts as a second chelating agent, and 0.15 to 0.25 grams Dimethylacrylic acid, which acts as a buffer to regulate an amount of silicon nanowires or silicon nano-plates formed and to prevent agglomeration.

Straten discloses potassium hydroxide (abstract) and further discloses 2 kg sodium diethyldithiocarbamate (i.e., Sodium Diethyldithiocarbamate which serves as flocculation accelerator and can be interpreted to act as second chelating agent, Col.5 lines 21-25, example).

5NaO3Si), 0.35 to 0.6 grams of sodium diethyldithiocarbamate (C5H10NS2Na) which acts as a second chelating agent, and 0.15 to 0.25 grams Dimethylacrylic acid, which acts as a buffer to regulate an amount of silicon nanowires or silicon nano-plates formed and to prevent agglomeration.

Ewert discloses:
at least one catalyst comprising at least one metallic compound (i.e., copper as catalytic metal for electroless plating, Col.6 lines 21-32) and dimethylacrylic acid in an amount of 0.1 g/l and 0.5 g/l (as leveling agent, see Col.8 lines 27-44).

However, Ewert does not disclose or suggest a composition of a 100 cc solution for a  production of silicon nanowires or silicon nano-plates, said 100 cc solution comprising: distilled water, 1 to 3 grams of potassium hydroxide (KOH), 0.35 to 0.55 grams of Ethylenediaminetetraacetic Acid (EDTA) which act as a first chelating agent, 20 to 50 cc of Sodium methyl siliconate (CH5NaO3Si), 0.35 to 0.6 grams of sodium diethyldithiocarbamate (C5H10NS2Na) which acts as a second chelating agent, and 0.15 to 0.25 grams Dimethylacrylic acid, which acts as a buffer to regulate an amount of silicon nanowires or silicon nano-plates formed and to prevent agglomeration

Thus, it is clear Cao, Kyung, Straten and Ewert, either alone or in combination, do not disclose or suggest the present invention of claim 1.


 Cao teaches a method for creating a solution for a production of silicon nanowires, said method of claim 11 comprising:
introducing water into a basin (examples 1-3, paragraph 0027, 0142, 0176, 0180, 0182),
Introducing potassium hydroxide (KOH which is interpreted as to act as an electron mediator into said basin, i.e., an aqueous alkaline, paragraphs 0010, 0023, 0032, examples 1-3) 
warming said solution (paragraph 0135)
introducing at least one catalyst comprising at least one metallic compound into said solution (i.e., copper source, paragraphs 0023-0024, examples 1-3), 
introducing Ethylenediaminetetraacetic Acid as chelating agent (i.e., EDTA and can be interpreted as which act as a first chelating agent EDTA, paragraph 0023, examples 1-3)
Cao further mention that the plating solution can include one or more additives such as stabilizer, surfactant and/or accelerator (see paragraph 0135). 

However, Cao does not disclose or suggest said method of claim 11 comprising:
introducing distilled water, 
forming a homogenized solution, 
warming said homogenized solution between 75 to 95 degrees Celsius and keeping the homogenized solution below boiling point, 
introducing sodium methyl siliconate into said homogenized solution, 
introducing sodium diethyldithiocarbamate which acts as a second chelating agent into said homogenized solution, and 
introducing dimethylacrylic acid into said homogenized solution,
thereby creating the solution for the production of silicon nanowires or silicon nano-plates, wherein the silicon nanowires or silicon nano-plates are formed using the at least one 
catalyst,

silicon nano-plates formed and to prevent agglomeration, 
wherein the method controls forming longer and thinner silicon nanowires by introducing
 more EDTA compared to sodium diethyldithiocarbamate, and forming shorter and thicker silicon nanowires by introducing less EDTA compared to sodium diethyldithiocarbamate.

Kyung discloses said method of claim 11 comprising:
introducing at least one catalyst comprising at least one metallic compound (pages 1-2), 
introducing sodium methyl siliconate (pages 1-2).  

However, Kyung does not disclose or suggest said method of claim 11 comprising:
introducing distilled water into a basin, 
introducing potassium hydroxide (KOH) which acts as an electron mediator into said basin, 
forming a homogenized solution, 
warming said homogenized solution between 75 to 95 degrees Celsius and keeping the homogenized solution below boiling point, 
introducing at least one catalyst into said homogenized solution,
sodium methyl siliconate into said homogenized solution,
introducing Ethylenediaminetetraacetic Acid (EDTA), which acts as a first chelating agent into said homogenized solution,
introducing sodium diethyldithiocarbamate which acts as a second chelating agent into said homogenized solution, and 
introducing dimethylacrylic acid into said homogenized solution,
thereby creating the solution for the production of silicon nanowires or silicon nano-plates, wherein the silicon nanowires or silicon nano-plates are formed using the at least one  
catalyst,

wherein the method controls forming longer and thinner silicon nanowires by introducing more EDTA compared to sodium diethyldithiocarbamate, and forming shorter and thicker silicon nanowires by introducing less EDTA compared to sodium diethyldithiocarbamate.

Straten discloses said method of claim 11 comprising:
introducing potassium hydroxide (abstract) and 
introducing sodium diethyldithiocarbamate (which serves as flocculation accelerator (Col.5 lines 21-25, example).

However, Straten does not disclose or suggest said method of claim 11 comprising:
introducing distilled water into a basin, 
potassium hydroxide (KOH) which acts as an electron mediator into said basin,
forming a homogenized solution, 
warming said homogenized solution between 75 to 95 degrees Celsius and keeping the homogenized solution below boiling point,
introducing at least one catalyst comprising at least one metallic compound into said homogenized solution,
introducing sodium methyl siliconate into said homogenized solution,
introducing Ethylenediaminetetraacetic Acid (EDTA), which acts as a first chelating agent into said homogenized solution,
sodium diethyldithiocarbamate which acts as a second chelating agent into said homogenized solution, and 
introducing dimethylacrylic acid into said homogenized solution,

catalyst,
wherein dimethylacrylic acid acts as a buffer to control an amount of silicon nanowires or 
silicon nano-plates formed and to prevent agglomeration, 
wherein the method controls forming longer and thinner silicon nanowires by introducing more EDTA compared to sodium diethyldithiocarbamate, and forming shorter and thicker silicon nanowires by introducing less EDTA compared to sodium diethyldithiocarbamate.

Ewert discloses said method of claim 11 comprising:
introducing at least one catalyst comprising at least one metallic compound (i.e., copper as catalytic metal, Col.6 lines 21-32) and 
introducing dimethylacrylic acid (leveling agent, see Col.8 lines 27-40).

However, Ewert does not disclose or suggest said method of claim 11 comprising:
introducing distilled water into a basin, 
introducing potassium hydroxide (KOH) which acts as an electron mediator into said basin,
forming a homogenized solution, 
warming said homogenized solution between 75 to 95 degrees Celsius and keeping the homogenized solution below boiling point,
introducing at least one catalyst into said homogenized solution,
introducing sodium methyl siliconate into said homogenized solution,
introducing Ethylenediaminetetraacetic Acid (EDTA), which acts as a first chelating agent into said homogenized solution, and
introducing sodium diethyldithiocarbamate which acts as a second chelating agent into said homogenized solution, 

catalyst,
wherein dimethylacrylic acid acts as a buffer to control an amount of silicon nanowires or silicon nano-plates formed and to prevent agglomeration, 
wherein the method controls forming longer and thinner silicon nanowires by introducing more EDTA compared to sodium diethyldithiocarbamate, and forming shorter and thicker silicon nanowires by introducing less EDTA compared to sodium diethyldithiocarbamate.


Thus, it is clear Cao, Kyung, Straten and Ewert, either alone or in combination, do not disclose or suggest the present invention of claim 11.

Further, applicant’s amendment filed on 01/26/2022 overcomes the 35 USC 112 (b), second paragraph rejections of record.

Further, applicant’s amendment filed on 01/26/2022 overcomes the claim objections of record.

Further, applicant’s amendment to abstract, which has been entered on 01/26/2022, overcomes the specification objection of record.

Further, applicant’s amendment to specification filed on 01/26/2022 overcomes the specification objection of record.

In light of the above, the present claims 1, 8, 11 and 19-20, 22-24 are allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571) 270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.